Citation Nr: 0319396	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  93-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to a rating in excess of 10 percent for a 
scar of the left eyebrow with lid droop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had Naval Reserve Service from 1952 to June 1957, 
when he entered active Naval Service.  During his reserve 
service, the veteran had two week periods of active duty each 
year, usually beginning in June and ending in July.  He 
thereafter served on active duty from June 1957 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran provided testimony at personal hearings conducted 
before the RO in June 1992, and before the undersigned Board 
Member in December 1993.  Transcripts of both hearings are of 
record.

The case was previously before the Board in December 1994 and 
in April 1999, when it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.

The issues of entitlement to service connection for a 
bilateral knee disorder and entitlement to an increased 
evaluation for a scar of the left eyebrow with lid droop, are 
the subject of the remand portion of the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran currently suffers from diabetes that was 
first diagnosed during his military service.

3.  The record does not contain competent medical evidence 
that the veteran currently suffers from a diagnosed or 
underlying condition to account of his complaints of chest 
pain.

4.  The record contains clear and unmistakable evidence that 
gouty arthritis pre-existed the veteran's active military 
service and was not aggravated during service.

5.  The record does not contain competent medical evidence 
that the veteran currently suffers from residuals of a head 
injury incurred during his military service.

6.  The veteran currently suffers from hypertension that 
began during his military service.


CONCLUSIONS OF LAW

1.  Diabetes was incurred during active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).

2.  Disability manifested by chest pains was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

3.  Gouty arthritis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

4.  Residuals of a head injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

5.  Hypertension was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).  For the reasons provided below, the Board finds that 
its consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The veteran was notified in the RO's April 1990 and November 
1998 rating decisions, in addition to the June 1992 Hearing 
Office decision, that the criteria for service connection for 
the claimed disorders had not been met.  The rating decision, 
the March 1992 statement of the case (SOC), and the January 
1993, November 1996, December 1998, and July 2001 
supplemental statements of the case (SSOCs), and the December 
1994 and April 1999 Board remands informed the veteran of the 
evidence needed to substantiate his claims.  In a letter 
dated in September 2002, the RO notified the veteran of the 
evidence he should provide and which evidence would be 
retrieved by VA.  The provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 have been satisfied.  See Quartuccio, 
supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records as well as VA and private medical 
records identified by the veteran.  Specifically, records 
from Dr. Gordon and Dr. Jacques have been requested, and the 
veteran has indicated that records from Dr. Atsatt, Dr. 
Rifkin and Dr. Gordon are unavailable.  Further, a February 
1995 response from the NPRC indicates that all of the 
veteran's service medical records have been forwarded.  The 
Board has also afforded the veteran a VA examination.  
Additionally, the veteran was provided a hearing before a 
Member of the Board.  The Board therefore finds that 
additional development is not required.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specified chronic diseases, to include 
arthritis and hypertension, shall be service-connected, 
although not manifest during service, if they become manifest 
to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  The 
provisions of 38 C.F.R. § 3.304(b) provide that the veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes "only such conditions as are 
recorded in examination reports," and that "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  Service medical records reflect that the 
veteran was examined for reserve service in March 1952.  No 
pertinent complaints or findings were noted at that time.  
The veteran was thereafter examined and found to be qualified 
for training duty in June 1952, June 1953, June 1954, and 
June 1955.  

In a Report of Medical History in connection with the 
veteran's examination for active duty, dated June 13, 1957, 
the veteran indicated that he had pain or pressure in the 
chest; swollen or painful joints; and high or low blood 
pressure.  The veteran also reported that he had questionable 
arthritis or rheumatism, and bone, joint or other deformity.  
The examiner reported that the veteran had chest trouble, and 
had been told by a physician that he had "osteochondritis" 
three months previously.  He also had a painful right big toe 
at the metatarsal phalangeal joint.  The veteran's blood 
pressure was noted to be "always rather high."  The 
veteran's mother told him that he had had swollen knees at 
age 13.  The Report of Medical Examination for active duty 
dated June 14, 1957, reflects that the veteran's blood 
pressure was 130/90.  Laboratory findings were negative for 
sugar.  No pertinent diagnosis was given.  

In a letter addressed to the veteran, dated November 10, 
1957, Rodney F. Atsatt, M.D., stated the following:

. . . . I can now advise you of the 
examination results of June 3, 1957.  As 
I recall, you mentioned being a 
reservist, but I had no idea of your 
recent active duty status.

As you physician, I have a duty to let my 
patients know of medical findings 
including results that may be detrimental 
to one's health.  I'm not certain you are 
aware of the conditions that exist or the 
seriousness of these findings.  . . . I 
feel it's in your best interest to be re-
examined again without delay.  What I 
found in your exam must be followed up 
and treatments continued.

You claimed when being examined that you 
thought you stubbed your toe swimming.  
After reviewing the X-rays and studies, I 
can only conclude that is not the case!  
You have what is called Gouty Arthritis, 
in an acute state.  Since the medication 
I prescribed no doubt brought some relief 
and most likely the swelling and soreness 
subsided, you therefore believed you 
injured your toe while at the beach.  The 
answer is medical treatment, proper diet, 
and weight control plus long term care.  
This disease will not disappear.  Your 
uric acid level was very high and the X-
rays confirmed my diagnosis.  Another 
important matter that is paramount and 
concerns me more, is your blood sugar 
level which is over 200.  This indicated 
diabetes.  You also had an elevated blood 
pressure of 165/90.  Frankly, I'm 
worried.  These findings are not within 
normal limits for your age group and 
stature. 

I caution and urge you to go at once to 
your base hospital, sick room, or see a 
Navy doctor for evaluation and a complete 
work up.  I also would ask your attending 
physician to have an orthopedic look at 
both feet. 

The service medical records are completely silent for any 
complaints, diagnoses, or treatment for any of the claimed 
disabilities.  When the veteran was examined in June 1959 in 
connection with his release from active service, clinical 
evaluation was negative for any pertinent abnormality.  
Laboratory findings were negative for sugar and blood 
pressure was 120/68.

An August 1959 letter from S. A. Jacques, M.D., reflects that 
the veteran was under his "continuing care" from February 
5, 1958 to April 10, 1959.  Dr. Jacques' records indicate 
that the primary emphasis of the veteran's care was on 
treating his diabetes mellitus, elevated blood pressure with 
chronic hypertension, and lumbosacral pain.  Secondary 
routine care consisted of treatment for, in pertinent part, 
chronic gout and substernal chest pain, diagnosed as 
osteochondritis.  In Dr. Jacques' opinion, the veteran should 
be followed closely and continue to take medication for his 
hypertension.  Dr. Jacques indicated that the veteran had 
done well controlling his diabetes by weight reduction and 
diet alone, and that insulin was not indicated at that time.

At the time of the veteran's June 1959 separation 
examination, no pertinent findings were noted.  The veteran's 
blood pressure was 120/68.  Otherwise, the veteran's health 
was described as "normal" by the examiner.

A February 1990 lay statement from [redacted] indicates that 
he knew the veteran during active duty in the Navy in 1959.  
Mr. [redacted] stated that the veteran's knees were injured as a 
result of his participation in athletic events, which 
"destroyed his knee cartilage."  Further, Mr. [redacted] 
recounted, "[the veteran] was subject to [d]iabetic attacks 
necessitating the constant monitoring of his food intake."

A July 1990 letter from F. H. Gordon, M.D., reflects that the 
veteran was treated from November 1960 to June 1962 at the 
West Covina Hospital and Medical Clinic for (1) diabetes 
mellitus with maternal diathesis; (2) uricema/gout with x-ray 
evidence suggestive of existing status; and (3) hypertension, 
primary.  

A February 1960 medical report from West Covina Hospital 
reflects that the veteran presented with complaints of light 
headedness, dizzy spells, blurred vision, muscular weakness, 
dry throat and severe thirst.  At the time of presentation, 
the veteran's blood pressure was 164/90.  He claimed that he 
had "bad knees" as a result of playing football, 
volleyball, lifting weights and otherwise exercising.  The 
examiner noted scars of the right and left knee, and 
indicated that the left knee had moderate stiffness.  
Clinical impression was of uncontrolled diabetes, type II and 
hypertension via anxiety reaction.

An April 1962 record from West Covina Hospital reflects the 
veteran's complaints of pain in his right great toe joint.  
Blood pressure was 160/90.  Local swelling; redness; and 
difficulty bending, flexing and walking were noted.  
Diagnosis was of gouty arthritis.  When he was again seen in 
May 1962, blood pressure was 164/92.  A December 1965 record 
reflects a blood pressure reading of 160/80.

A March 1977 hospital record from the West Covina Hospital 
reflects that the veteran was admitted following a motor 
vehicle accident in which he sustained frontal injuries.  
Specifically, it was noted that he sustained multiple soft 
tissue injuries to his anterior chest and ribs.  He also 
apparently sustained a whiplash-type injury to his neck.  X-
rays of the chest, rib cage, cervical spine, abdomen, and 
skull were negative, however.  During his hospitalization, 
the veteran began having severe anterior chest pain with 
radiation around his chest and into his left arm.  It was 
also noted that the veteran had a history of several injuries 
to the head; specifically, he had two injuries to the head 
when playing football in high school and one in an automobile 
accident.  Diagnosis was, in pertinent part, of chest pain, 
etiology to be determined.  The examiner, however, opined 
that the chest pain was probably due to skeletal muscle 
injuries secondary to the recent automobile accident.

Another medical record from this facility, dated in the same 
month, reflects an impression of hypertension by history, and 
multiple soft tissue traumas, rule out fractures of the ribs 
and sternum.  Another record indicates relevant diagnoses of 
costochondral chondritis, traumatic, and mild diabetes 
mellitus, diet controlled.

An April 1977 outpatient record from West Covina Hospital 
indicated that the veteran's chest discomfort was "better," 
although it hurt when he coughed.  

VA treatment records, dated from June 1989 to May 1999, 
reflect diagnoses of hypertension, gout by history, and 
diabetes mellitus, type II, diet controlled.  Chest pain, as 
typical of coronary artery disease, was also noted.  The 
veteran was described as obese.

At the time of a February 1990 VA examination, the veteran 
indicated that his first attack of gouty arthritis occurred 
just before he entered active duty.  He reported having these 
attacks of gout affecting the right big toe every two months.  
No current findings regarding gout were noted, but the 
examiner noted gout by history.  The right first metatarsal 
phalangeal joint showed slight deformity, but no acute 
inflammation, and there was tenderness to passive range of 
motion.

With respect to his diabetes, the veteran reported having had 
this disease for twelve to fifteen years.  His diabetes was 
controlled with diet, although he reported that his private 
doctor planned to put him on oral hypoglycemics.  A diagnosis 
of diabetes mellitus was given.

With respect to his head, the veteran reported that he had 
injured his head while playing volleyball during service, and 
that ever since, he had had a droop of the left upper eyelid 
and a scar over the left orbit.  The examiner noted that he 
did not have hemiparesis or other focal neurological 
deficits, other than drooping of the left eyelid.  Following 
objective examination, the examiner opined that the veteran's 
head was atraumatic and normocephalic.  

With respect to his chest pain, the veteran reported that it 
had been diagnosed as either arthritis or a cartilage 
problem.  It did not appear that the chest pain was 
associated with exertion, and it had been "off and on" over 
the years.  However, the veteran reported that he had not had 
much chest pain lately.  On objective examination, the 
veteran's chest was clear to auscultation.  The examiner 
concluded that the veteran had some chest pain, which seemed 
to be non-cardiac in origin.

In his May 1992 substantive appeal (VA Form 9), the veteran 
indicated that he had always had hypertension.  Also, he 
stated that he had "elevated blood pressure at the time of 
enlistment.  It ha[d] become worse these last 2-10 years."

At the time of his June 1992 hearing, the veteran stated that 
he had difficulty with his right toe in service, which hurt.  
He was given pain killers, which alleviated the pain, but not 
the swelling.  The veteran stated that he was subsequently 
diagnosed with gouty arthritis during service, and told that 
the problem was with his diet.  Following service, the 
veteran indicated that he underwent surgery in January 1992 
for removal of a neuroma in the great toe.  With respect to 
his diabetes, the veteran stated that he experienced 
dizziness and thirst during service.  Since that time, the 
veteran testified that he has controlled his diet.  

A discharge note from the Loma Linda VAMC, dated in September 
1993, indicates that the veteran was hospitalized for chest 
pain.  The veteran reported awakening early in the morning 
with pressure in the chest in the left parasternal and 
substernal location, radiating to the left jaw and down the 
left arm to the fourth and fifth digits.  This pain was 
associated with profuse occult sweats lasting about 30 
minutes.  The veteran was admitted for evaluation of his 
chest pain.  A Bruce treadmill conducted upon admission 
showed no arrhythmias and no ST changes.  The veteran's blood 
pressure at that time ranged from 122/98 to 178/104.  The 
veteran was admitted to the coronary care unit where he was 
given an angiogram which showed normal left ventricular 
function and normal coronary artery anatomy.  Other diagnoses 
included hypertension, diabetes, osteoarthritis, and 
hypercholesterolemia.  Other treatment notes also reflect the 
veteran's complaints of chest pain of unclear etiology.  A 
history of hypertension and diabetes was noted, and blood 
pressure readings of 180/110 and 140/100 were recorded.

At the time of his December 1993 Travel Board hearing, the 
veteran testified that during service, he was not tested for 
diabetes by Navy doctors.  He indicated that he was first 
diagnosed with diabetes by Dr. Jacques, who told him he could 
"handle" the disease by watching his diet.  For instance, 
the veteran stated that he used to eat 10-15 candy bars 
before a game during service.  The veteran also testified 
that he believed his hypertension was related to his 
diabetes.  With respect to his gouty arthritis, the veteran 
testified that when he entered service, he was "fine."  He 
states that he just had a "stubbed toe," which flared up 
from time to time during service.  

Diabetes.  Diabetes was not noted when the veteran was 
examined for service in June 1957.  Accordingly, the veteran 
is entitled to the presumption of soundness as to this 
condition.  38 U.S.C.A. § 1111.  The presumption of soundness 
may be rebutted by clear and unmistakable evidence that 
diabetes existed prior to service and that the diabetes was 
not aggravated by service.  38 U.S.C.A. § 1111; see also 
VAOGCPREC 3-2003 (July 16, 2003).  In this case, the November 
1957 letter from Dr. Atsatt reflects that just prior to his 
entrance onto active service, the veteran's blood sugar level 
was found to be 200, an indication of diabetes.  However, 
when he was examined for service later in June 1957, 
laboratory findings were negative for sugar.  The evidence as 
to the preservice existence of diabetes is not clear and 
unmistakable.  Therefore, the presumption of soundness as to 
diabetes is not rebutted.  

Dr. Jacques' August 1959 letter indicates that the veteran 
was diagnosed with diabetes and treated for diabetes prior to 
his release from service in June 1959.  Additionally, the 
veteran's post-service medical records reflect continuing 
diagnoses of diabetes.  The Board finds that service 
connection for diabetes is warranted because there is no 
diagnosis of diabetes prior to service, there is a diagnosis 
of diabetes during service, and subsequent medical evidence 
has continued to show diabetes.

In sum, medical evidence in the instant case establishes that 
the veteran's current diabetes is reasonably associated with 
his period of active duty.  Therefore, the Board concludes 
that the evidence is in favor of the veteran's claim for 
service connection for diabetes.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.306.


Chest pains.  In this case, the veteran's June 1957 service 
entrance examination noted that the veteran had been 
diagnosed with osteochondritis three months previously, and 
was treated with sterine.  Chest pain was likewise noted.  
The service medical records are completely devoid of any 
relevant findings pertinent to the osteochondritis diagnosed 
prior to service.  Although Dr. Jacques' August 1959 letter 
indicates that he had treated the veteran during service for 
substernal chest pain, diagnosed as chondritis, the discharge 
examination is negative for this condition.  Attempts to 
obtain relevant treatment records from Dr. Jacques were 
futile.  The veteran's June 1959 separation examination did 
not note any complaints of or treatment for chest pain.  The 
results of this examination reflect that the osteochondritis 
noted prior to service and the chest pain noted during 
service by Dr. Jacques had resolved.

The first relevant post-service medical evidence is in 1977, 
following a motor vehicle accident, after which the veteran 
presented complaining of "severe anterior chest pain which 
has a pleuritic quality to it."  X-rays taken of the chest, 
ribs, cervical spine, abdomen and skull were all negative at 
that time.  This record is dated almost twenty years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA examination for disability evaluation purposes in February 
1990, noted that the veteran presented complaints of some 
chest pain, which the examiner considered to be non-cardiac 
in origin.  No pathology was identified to account for the 
complaints.  The Board also notes that pain, without a 
diagnosed or underlying condition, does not constitute a 
disorder for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In September 1993 the veteran was hospitalized for chest 
pain.  The veteran was admitted to the coronary care unit 
where he was given an angiogram which showed normal left 
ventricular function and normal coronary artery anatomy.  
Treatment notes also reflect the veteran's complaints of 
chest pain of unclear etiology.  Diagnoses included 
hypertension, diabetes, osteoarthritis, and hypercholes-
terolemia.  The medical evidence does not clearly indicate 
that the veteran's chest pain was a manifestation of any of 
these diagnosed conditions.

The three elements which must be established in order to 
warrant a grant of service connection for a disability 
according to Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
consist of competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence)"), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table)).  As to the first Caluza 
element, the Board finds that the evidence is not sufficient 
to establish that the veteran's complaints of chest pain are 
manifestations of a current disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As noted 
above, pain, without a diagnosed or underlying condition, 
does not constitute a disorder for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, as set forth above, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Gouty Arthritis.  When the veteran was examined for service 
in June 1957, it was noted that he had a painful right big 
toe at the metatarsal phalangeal joint.  However, gouty 
arthritis was not diagnosed when the veteran was examined for 
service in June 1957.  Accordingly, the veteran is entitled 
to the presumption of soundness as to this condition.  
38 U.S.C.A. § 1111.  The presumption of soundness may be 
rebutted by clear and unmistakable evidence that gouty 
arthritis existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; see also VAOGCPREC 3-2003 (July 
16, 2003).  

Dr. Atsatt's November 1957 letter shows that gouty arthritis 
was diagnosed before the veteran began active service.  At 
that time, the veteran was informed that the disease would 
not disappear.  His uric acid level was very high and x-rays 
confirmed the diagnosis.  Further, at the time of the June 
1957 entrance examination, a sore toe was noted.  Thus, there 
is clear and unmistakable evidence that gouty arthritis 
existed prior to service.

With respect to the question of whether the preservice gouty 
arthritis was aggravated by service, it must be pointed out 
that the veteran's service medical records are completely 
devoid of any complaints, treatment, or diagnosis of gouty 
arthritis.  Although Dr. Jacques' August 1959 letter 
indicates that he had treated the veteran for chronic gout, 
there is no indication of any worsening of the disorder.  
Attempts to obtain relevant treatment records from Dr. 
Jacques were futile.  The veteran's June 1959 separation 
examination did not note any complaints of or findings 
indicative of gouty arthritis.  In Cotant v. Principi, 17 
Vet. App. 116 (2003), the Court cited a February 1944 opinion 
by the VA Solicitor which contained the following statement:  
"where the requisite proof is available a [sic] showing that 
the person's condition on discharge was the same as at time 
of enlistment or induction, such showing would constitute 
clear and unmistakable evidence that there was no aggravation 
of his disability."  72 Op. Sol 298, 300-02 (1944).  Given 
the fact that gouty arthritis was not noted when the veteran 
was examined prior to his discharge, such showing constitutes 
clear and unmistakable evidence that the gouty arthritis did 
not increase in severity during service and was not 
aggravated therein.  This conclusion is supported by the lack 
of any evidence tending to show that this disorder was 
symptomatic shortly after the veteran's release from service.  
The first relevant post-service medical evidence is in 
November 1960, over a year after separation from service.  
Subsequently, medical records are silent with respect to any 
findings regarding gout.  At the time of the veteran's 
February 1990 VA examination, gout was only noted by history.  

Residuals of a head injury.  The veteran contends that he 
currently suffers from residuals of a head injury incurred 
during his military service.  However, the Board concludes 
that the evidence tending to support the veteran's claim is 
outweighed by evidence against the claim.  The veteran's 
service medical records are negative for any relevant 
findings.  At the time of his June 1959 separation 
examination, his head, face, neck and scalp were described as 
normal.  Further, post-service medical records do not 
indicate any residuals of a head injury other than those for 
which the veteran is already service-connected -- 
specifically, a scar of the left eyebrow with lip droop.  At 
the time of his February 1990 VA examination, the veteran 
reported that he had injured his head during service, and 
that ever since, he had had a droop of the left upper eyelid 
and a scar over the left orbit.  The examiner noted that he 
did not have hemiparesis, other focal neurological deficits, 
other than drooping of the left eyelid.  Following objective 
examination, the examiner opined that the veteran's head was 
atraumatic and normocephalic.

As there is no evidence of residuals of a head injury in 
service or a medical diagnosis of a current disability with 
respect to the claimed disorder, entitlement to service 
connection is not shown.  See Hickson v. West, 12 Vet. App. 
at 253 (1999).

As to his statements, while the veteran is competent to 
describe events and symptoms that he experienced, such as the 
trauma to the head he experienced in service, his statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Espiritu, supra.  Thus, the veteran's personal belief that he 
has a current disability, and that a relationship exists 
between either disability and service cannot serve to prove 
that the disability for which the veteran claims service 
connection were incurred in or aggravated by service.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, as set forth above, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Hypertension.  In determining whether the presumption of 
soundness applies to this veteran, the Board must first 
determine whether hypertension was noted at the time of entry 
into service.  The Court has stated that the term "noted" 
denotes only such conditions as are recorded in examination 
reports.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In 
this case, a review of the veteran's June 1957 entrance 
examination report, shows a notation of a "rather high" 
blood pressure reading of 130/90.  Likewise, a pre-service 
letter from Dr. Atsatt, dated in November 1957, noted an 
elevated blood pressure reading of 165/90.  However, 
hypertension was not diagnosed at either time.  Accordingly, 
the Board finds that hypertension was not "noted" at entry on 
his period of service, and that the presumption of soundness, 
therefore, attaches under 38 U.S.C. § 1111.

An August 1959 letter from Dr. Jacques indicates that he 
treated the veteran for elevated blood pressure with chronic 
hypertension during service from February 1958 to April 1959.  
Additionally, the veteran's post-service medical records 
reflect continuing diagnoses for hypertension.  Although no 
opinion as to the etiology of the veteran's hypertension is 
reflected by any of the post-service medical records, the 
Board will grant this claim on the current record because 
there is no medical evidence of a diagnosis of hypertension 
prior to service, there is a diagnosis of hypertension during 
service, and subsequent medical evidence has continued to 
show hypertension.

In sum, medical evidence in the instant case establishes that 
the veteran's current hypertension is reasonably associated 
with his period of active duty.  Therefore, the Board 
concludes that the evidence is in favor of the veteran's 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.306.


ORDER

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for chest pains is denied.

Entitlement to service connection for gouty arthritis is 
denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for hypertension is 
granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Obtain records of arthroscopic 
procedures of the veteran's knees 
from West Covina Hospital and 
Medical Center, dated in the 1970s.

2.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded an 
examination in order to determine 
the nature and severity of his scar 
of the left eyebrow with lid droop.  
The examiner should utilize the 
revised Scars examination worksheet 
provided in Fast Letter 02-27, 
dated October 3, 2002, a copy of 
which has been placed in the claims 
filed.  The claims file must be 
made available to the examiner for 
review purposes prior to the 
examination.

3.  Thereafter, the RO should 
readjudicate the issue of 
entitlement to service connection 
for a bilateral knee disability and 
entitlement to an increased 
(compensable) evaluation for a scar 
of the left eyebrow with lid droop.  
If any of the determinations remain 
unfavorable to the veteran, he 
should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The 
veteran should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


